United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1345
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

      Michael Romeo Geraci, also known as Michael Garfield Blakepotter

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                          Submitted: October 21, 2013
                             Filed: March 7, 2014
                                [Unpublished]
                                ____________

Before BYE, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      In September 2012, Michael Geraci pleaded guilty to possession of an
unregistered firearm, in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871. The
district court1 sentenced Geraci to the within-Guidelines statutory maximum of 120
months' imprisonment. Geraci challenges the substantive reasonableness of this
sentence. We affirm.

                                     I. Background
       In April 2012, a confidential informant working with the St. Paul Police
Department arranged various methamphetamine sales. Consequently, the informant
and Geraci exchanged phone calls and text messages. Geraci expressed his desire to
sell a sawed-off shotgun. In one message, Geraci proposed trading the shotgun for
methamphetamine. At an arranged meeting based on these conversations, Geraci
appeared in a stolen vehicle to complete the transaction. Police officers stopped and
searched Geraci's vehicle and discovered the shotgun. The shotgun's dimensions were
illegal, and it was not registered in the National Firearm Registration and Transfer
Record Database. Geraci immediately admitted ownership of the shotgun, claiming
that he needed it for protection after he had recently been severely beaten and robbed.

       The government filed a two-count indictment against Geraci alleging that he
(1) was a felon in possession of a firearm and (2) possessed an unregistered firearm.
The statutory maximum for each offense is 120 months. In September 2012, Geraci
pleaded guilty to possession of an unregistered firearm, so the government dropped
the felon-in-possession charge. In the plea agreement, the parties anticipated a
criminal history category of IV but differed over calculation of the offense level. The
government argued for an offense level of 27, whereas Geraci argued for an offense
level of 19. Under the government's calculation, the appropriate Guidelines range
would have been 100–120 months whereas Geraci's calculation yielded a range of
46–57 months.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-
       The United States Probation Office prepared a presentence report (PSR) that
calculated both a higher criminal history category and a higher offense level than
either the government or Geraci contemplated. It determined that Geraci's criminal
history category was VI because Geraci was a career offender pursuant to U.S.S.G. §§
4B1.1 and 2K2.1(a)(1). Geraci had been previously convicted of fleeing police in a
motor vehicle. He had also been convicted of second-degree assault and sentenced
to 33 months' imprisonment for hitting a woman with a bat multiple times during a
robbery. The PSR took the position that Geraci's two prior felonies were crimes of
violence under U.S.S.G. §§ 4B1.1 and 2K2.1(a)(1). It determined the offense level
to be 29, resulting in a Guidelines range of 151–188 months.

      The PSR also detailed Geraci's difficult childhood. His father was incarcerated,
and his mother abandoned him. School misconduct led to his expulsion. He began
abusing alcohol and drugs, including methamphetamine and cocaine, by age 13.
Psychological evaluations indicated Geraci suffered from bipolar disorder, severe
conduct disorder, mood disorder, and attention deficit hyperactivity disorder. He also
exhibited a history of depression.

       Geraci objected to the PSR, arguing that the district court should not consider
his fleeing-from-police conviction to be a crime of violence.2 He also sought a
downward departure, arguing that his sentence would be unduly severe under the PSR
calculation considering the circumstances of this crime, his insignificant criminal
history, and his "confession"3 to trading the shotgun for methamphetamine via his
communications with the informant. The government argued for an offense level of
27 and criminal history category of VI. Because the resulting range exceeded the


      2
          Geraci does not appeal this determination.
      3
      Geraci never actually confessed this fact to authorities; rather, Geraci's text
message to the informant evidenced Geraci's desire to trade the weapon for
methamphetamine.

                                          -3-
statutory maximum, the government ultimately sought a sentence between 110–120
months.

       The district court determined that Geraci qualified for a criminal history
category of VI and an offense level of 27. In calculating the offense level, the district
court began with an offense level of 26 pursuant to U.S.S.G. § 2K2.1(a)(1), added
four levels for possessing a firearm in connection with another felony, and subtracted
three levels for acceptance of responsibility. This resulted in a Guidelines range of
130–162 months, but because the statutory maximum was only 120 months, the
Guidelines recommendation became 120 months. The district court sustained Geraci's
objection that the criminal history category of VI as mandated by his career-offender
status overrepresented his criminal history, so the district court lowered his criminal
history category to V. This resulted in a new Guidelines range of 120–150 months.
This produced the sentencing rarity where the bottom of the Guidelines range
matched the statutory maximum. The district court sentenced Geraci to 120 months'
imprisonment.

                                    II. Discussion
       Geraci argues that his 120-month sentence is substantively unreasonable
because the sentence "gave too much weight to the extremely high advisory
guidelines [that] applied to his case, and insufficient weight to the many mitigating
facts from his life, as well as his substantial acceptance of responsibility." The
government contends that the district court acted within its discretion to impose the
120-month sentence.

      "'Where, as here, [Geraci] does not argue that the district court committed a
procedural error, we bypass the first part of our review and move directly to review
the substantive reasonableness of his sentence.'" United States v. Franik, 687 F.3d
988, 990 (8th Cir. 2012) (quoting United States v. Werlein, 664 F.3d 1143, 1146 (8th
Cir. 2011)). In reviewing a sentence for substantive reasonableness, we must

                                          -4-
determine whether the sentence was reasonable considering the totality of the
circumstances. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc). We seek to determine whether the district court abused its discretion in
imposing the sentence. Franik, 687 F.3d at 990. "A district court abuses its discretion
when it (1) fails to consider a relevant factor that should have received significant
weight; (2) gives significant weight to an improper or irrelevant factor; or (3)
considers only the appropriate factors but in weighing those factors commits a clear
error of judgment." Feemster, 572 F.3d at 461 (quotations and citation omitted).

       District courts "shall impose a sentence sufficient, but not greater than
necessary, to comply with the" sentencing goals of 18 U.S.C. § 3553(a). District
courts must then consider factors set forth in § 3553(a) to determine a sentence. 18
U.S.C. § 3553(a). Section 3553(a) factors include, among others, the nature and
circumstances of the offense, the history and characteristics of the defendant, the need
to provide just punishment for the offense, the need to protect the public from further
crimes by the defendant, the need to provide the defendant with correctional
treatment, and the kinds of sentences available. 18 U.S.C. § 3553(a). District courts
need not recite every § 3553(a) factor, for "[i]f a district court references some of the
considerations contained in § 3553(a), we are ordinarily satisfied that the district
court was aware of the entire contents of the relevant statute." United States v.
Perkins, 526 F.3d 1107, 1111 (8th Cir. 2008) (quotation and citation omitted).

        A district court has wide latitude in weighing the § 3553(a) factors and
assigning some factors significant weight relative to other factors in determining an
appropriate sentence. United States v. Borromeo, 657 F.3d 754, 757 (8th Cir. 2011).
In other words, "[a] district court's choice to assign relatively greater weight to the
nature and circumstances of the offense than to the mitigating personal characteristics
of the defendant is well within its wide latitude in weighing relevant factors." United
States v. Farmer, 647 F.3d 1175, 1180 (8th Cir. 2011). Furthermore, sentences within
the Guidelines range are presumptively reasonable. United States v. Rubashkin, 655

                                          -5-
F.3d 849, 869 (8th Cir. 2011). We reverse sentences for substantive unreasonableness
only in "unusual" cases. Borromeo, 657 F.3d at 757.

       Here, the district court imposed a substantively reasonable sentence after it
properly considered the § 3553(a) factors. At Geraci's sentencing hearing, the district
court stated:

      Now, the Court finds that the sentence imposed is appropriate and
      reasonable in light of the considerations set forth in 18 United States
      Code, Section 3553(a). The Court has taken into account the nature and
      circumstances of the instant offense, as well as the history and
      characteristics of the defendant, and finds that the sentence imposed is
      sufficient but not greater than necessary to afford adequate deterrence
      to future criminal conduct.

We have previously determined that similar language sufficiently addresses the
district court's discussion of the § 3553(a) factors. See United States v. Spencer, 700
F.3d 317, 325 (8th Cir. 2012) (Bright, J., dissenting) (recognizing that the Spencer
majority found a nearly verbatim discussion of 3553(a) acceptable).

       Geraci contends that the district court gave insufficient weight to four
mitigating personal characteristics. First, he argues that the district court failed to
weigh Geraci's acceptance of responsibility and cooperation with law enforcement,
especially where Geraci could have simply proceeded to trial if he was going to
receive the maximum penalty. Geraci conveniently ignores, however, that the
government dropped the felon-in-possession charge that also carried a ten-year
maximum sentence as a result of his plea agreement. He also avoided the potential
uncertainty and fatigue of trial. Furthermore, the district court expressly considered
these facts, for Geraci already received a three-level reduction in his offense level
based on acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. Consequently,
the district court did not fail to give these facts insufficient weight.

                                         -6-
       Second, Geraci claims that the sentence overstates his criminal history and the
likelihood that he would commit other crimes. However, the district court did not
abuse its discretion in this regard because Geraci had previously committed two other
violent, dangerous felonies. Furthermore, the district court reduced his criminal
history category from VI to V. Although this reduction did not result in a change of
sentence because the ranges exceeded the statutory maximum, it indicates that the
district court evaluated whether Geraci's criminal history was overstated. The district
court merely gave more weight to Geraci's criminal history than Geraci preferred.

       Third, Geraci contends the district court should have weighed more heavily his
history of substance abuse and mental illness. The district court, however, expressly
considered Geraci's history of substance abuse and mental illness in determining his
sentence, noting among other related observations, "[T]he Court is also going to
recommend that you participate in a dual diagnosis program, both for mental disease
and drug abuse, for mental health and drug abuse." The district court observed how
drug abuse and mental health issues have contributed to Geraci's behavior. Thus, the
district court expressly considered this factor but assigned it less weight than Geraci
wanted.

       Finally, Geraci claims that the district court gave insufficient weight to the
nature and circumstances of the offense, specifically that Geraci carried his shotgun
for protection after he was robbed and severely beaten. Even if Geraci may have used
the shotgun for protection previously, he was not using the shotgun for protection
when he was arrested; instead, he used the shotgun as consideration for
methamphetamine.

      The district court did not abuse its discretion by weighing factors differently
than Geraci would have liked because "[a] district court's choice to assign relatively
greater weight to the nature and circumstances of the offense than to the mitigating


                                         -7-
personal characteristics of the defendant is well within its wide latitude in weighing
relevant factors." Farmer, 647 F.3d at 1180.

                                III. Conclusion
      Consequently, we affirm the judgment of the district court.
                     ______________________________




                                         -8-